Title: To George Washington from William Heath, 12 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 12. 1782.
                  
                  The enclosed from captain Pray came to hand the last evening.  George Losier, whom he mentions to have taken, being an inhabitant and not taken in arms, I have written to captain Pray to deliver him to the civil authority.
                  Colonel Jackson returned from the command at Dobbs’ ferry yesterday—He has some late New York papers, which he will present at head-quarters.  All the late accounts from New York agree, that great uneasiness prevails among the refugees.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        Dear General.
                        Nyack August 11th 1782
                     
                     Being inform’d that the ships Boats and Refugee Guard boats, were allmost every day cutting wood Just above Fort Lee. and had taken off a number of Deserters at that place—I set out on the morning of the 8th Inst. just before day with about twenty men to intercept Some of them if possible, On our way down in two boats to the place where we intended to Land, we discover’d two of the Enemy’s Guard boats, one of 14, & the other of 16 oars, and about 20 men in Each.  I landed Mr Shaylor with 15 Men and then proceeded down towards them.  they Kept close to the west Shore.  we row’d very hard to meet each other—we heard them Say, they would board us.  Not knowing that our boats would out Row them.  I let them come within Small Musquet Shot of me and the men on the Shore.  I immediately Gave them about twenty Small Shot and two Swivels and a wall-piece—at the sametime Mr Shaylor fir’d from the Shore, they Return’d the fire with two Swivels and the whole of their Musquetry.  we gave them, 7 Rounds from Each piece they put about, down the River we followed them with in Small arm Shot for five miles till they Got under Cover of the Ships.  I think we Kill’d and wounded a Number of their men and damaged their boats Considerable.  we proceeded to the place we set out for.  no boat Came for two days.  while we were there. we took George Losier (who was taken last fall) agoing in with a few fowls—this man has been of Considerable Service to the public Service he was parol’d that time, and is exceeding Good to our prisoners in York.  as he is a man that has never taken up Arms. and now Refuses to do duty. in York, I could wish if possible that he might be paroled to New York.  as I am fully Convinced that he will be of Great Service to the public in the way of Geting intelligenc for us and has been of Service that way already he has lived in York Ever since the war.
                     Shall be Glad if your Honer will give the bearer an Order for Some Candles for the use of the Guard as we have been out Some time, and cannot well do without.  I have the Honor to be with every Sentiment of Respect Your Honors most Obedt Humble Servt
                     
                        Jno. Pray Capt.
                     
                     
                        I have no inteligenc or papers at Present, but if I can Get Some of our papers, I shall have Some York papers, with inteligenc to Morrow night.
                     
                     
                  
                  
               